DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the gain of the receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim
   Depending Claims 2-9 are also rejected as being depended on claim 1.
Allowable Subject Matter
Claims 12-18 and 20-21 are allowed over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter: a channel re-constructor configured to re-construct the channel every N symbols based upon a channel estimate for each transmitter and the estimate of the residual CFO for each of the transmitters, wherein N is an integer; and an equalizer configured to equalize the received OFDM symbols using the re-constructed channel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20170012809-$ or US-20160113003-$ or US-20100220683-$ or US-20110205955-$ or US-20050220003-$ or US-20100278288-$ or US-20120214524-$ or US-20040161046-$ or US-20150168537-$).did. or (US-8514765-$).did.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633